Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned, being directors and/or officers of General Electric Capital Corporation, a Delaware corporation (the “Corporation”), hereby constitutes and appoints Michael A. Neal, Jeffrey S. Bornstein, Jamie S. Miller and Christoph A. Pereira, and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead in any and all capacities, to sign one or more Annual Reports for the Corporation’s fiscal year ended December 31, 2011, on Form 10-K under the Securities Exchange Act of 1934, as amended, or such other form as such attorney-in-fact may deem necessary or desirable, any amendments thereto, and all additional amendments thereto in such form as they or any one of them may approve, and to file the same with all exhibits thereto and other documents in connection therewith with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done to the end that such Annual Report or Annual Reports shall comply with the Securities Exchange Act of 1934, as amended, and the applicable Rules and Regulations of the Securities and Exchange Commission adopted or issued pursuant thereto, as fully and to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them or their or his substitute or resubstitute, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand this 24th day of February, 2012. /s/ Michael A. Neal /s/ Jeffrey S. Bornstein Michael A. Neal Jeffrey S. Bornstein Chief Executive Officer Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer) /s/ Jamie S. Miller Jamie S. Miller Senior Vice President and Controller (Principal Accounting Officer) (Page 1 of 2) /s/ Mark W. Begor /s/ John Krenicki, Jr. Mark W. Begor, John Krenicki, Jr., Director Director /s/ Jeffrey S. Bornstein /s/ Puneet Mahajan Jeffrey S. Bornstein, Puneet Mahajan, Director Director /s/ William H. Cary /s/ J. Keith Morgan William H. Cary, J. Keith Morgan, Director Director /s/ Kathryn A. Cassidy /s/ David Nason Kathryn A. Cassidy, David Nason, Director Director /s/ Richard D’Avino /s/ Michael A. Neal Richard D’Avino, Michael A. Neal, Director Director /s/ Pamela Daley /s/ John M. Samuels Pamela Daley, John M. Samuels, Director Director /s/ Brackett B. Denniston III /s/ Keith S. Sherin Brackett B. Denniston III, Keith S. Sherin, Director Director /s/ Jeffrey R. Immelt /s/ Ryan A. Zanin Jeffrey R. Immelt, Ryan A. Zanin, Director Director A MAJORITY OF THE BOARD OF DIRECTORS (Page 2 of 2)
